UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6823



JESSE THOMAS GRAHAM,

                                              Plaintiff - Appellant,

          versus


GLENDA MCCOY, R.N.; SADIE CHAVIS, L.P.N.,

                                            Defendants - Appellees,

          and


CHARLES STEWART, Dr.,

                                                           Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:04-ct-00923-H)


Submitted:   January 31, 2007          Decided:     February 15, 2007


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse Thomas Graham, Appellant Pro Se. Elizabeth F. Parsons, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Jesse Thomas Graham appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and

awarding costs and nominal attorneys’ fees to the Defendants.*                  We

have       reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Graham v. Stewart, No. 5:04-ct-00923-H (E.D.N.C. Feb.

15, 2006; April 7, 2006).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




       *
      We conclude we have jurisdiction over this appeal because
Graham timely indicated his intent to seek appellate review of the
district court’s order dismissing the complaint in his objections
to the Defendants’ bill of costs, and he designated both orders in
his amended notice of appeal filed within thirty days after the
district court’s final order awarding costs. See Fed. R. Civ. P.
3(c)(4); Smith v. Barry, 502 U.S. 244, 248 (1992).

                                       - 3 -